TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN














TEXAS COURT OF APPEALS, THIRD
DISTRICT, AT AUSTIN
 
 




NO.  03-12-00487-CV




 
 
J. M. and A. G., Appellants
 
v.
 
Texas Department of Family and Protective Services,
Appellee
 
 
 




FROM THE 207th
  District Court OF Hays COUNTY, 
NO. 2011-1242,
  The Honorable William Henry, JUDGE
  PRESIDING




 
 



                                                                     O
  R D E R
 
PER CURIAM
Appellants J. M. and A. G. filed their notices of appeal on July 20, 2012 and July 16, 2012,
  respectively.  The appellants’ briefing
  was complete November 6, 2012,
  making appellee’s brief due November 26, 2012.  On November 26 counsel for appellee
  filed a motion for extension of time to file appellee’s brief.
Recent amendments to the rules of judicial administration accelerate
  the final disposition of appeals from suits for termination of parental
  rights.  See Tex. R. Jud. Admin. 6.2(a), available at http://www.supreme.courts.state.tx.us/MiscDocket/12/12903200.pdf
  (providing 180 days for court’s final disposition).  The accelerated schedule constrains this
  Court’s leeway in granting extensions. 
  In this instance, we will grant the motion and order counsel to file appellee’s brief no later than December 17, 2012.  If the
  brief is not filed by that date, counsel may be required to show cause why he should not be held in contempt
  of court.
It is ordered on November 27,
  2012.
 
Before
  Justices Puryear, Pemberton and
  Henson